In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-19-00281-CV
                  ___________________________

                        P. CHYBA, Appellant

                                   V.

US BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR BEAR STEARNS
   ASSET BACKED SECURITIES I TRUST 2005-AC6 ASSET-BACKED
           CERTIFICATES, SERIES 2005-AC6, Appellee




               On Appeal from the 48th District Court
                      Tarrant County, Texas
                  Trial Court No. 048-276121-14


           Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On July 31, 2019, and August 15, 2019, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not

done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: September 19, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2